— Judgment, insofar as it imposes sentence, unanimously reversed, on the law, and defendant remanded to Monroe County Court for further proceedings in accordance with memorandum, and otherwise judgment affirmed. Memorandum: At the time of sentencing defendant as a second felony offender, the court summarily rejected defendant’s efforts to challenge the validity of the predicate felony on constitutional grounds. This was error. A hearing was required. (CPL 400.21, subd 7, par [b]; see People v Johnson, 62 AD2d 1174; People v Thompson, 60 AD2d 765; People v Fraser, 54 AD2d 965; People v Lindbergh, 33 AD2d 800.) We have reviewed defendant’s other contentions and have found them to be without merit. (Appeal from judgment of Monroe County Court — robbery, first degree.) Present — Simons, J. P., Hancock, Jr., Callahan, Witmer and Moule, JJ.